 



Exhibit 10.1
BlO-key International, Inc.
3349 Highway 138
Building D Suite B
Wall, NJ 07719
January 23, 2006
Aether Systems, Inc.
621 E. Pratt Street, Suite 601
Baltimore, Maryland 21202
     Ladies and Gentlemen:
1. References.
     Reference is made to that certain letter agreement dated as of
September 30, 2004 (the “Agreement”) by and between BlO-key International, Inc.
(“BIO-key”) and Aether Systems, Inc. (“Aether”) relating to BlO-key’s deposit
with Aether of $1,000,000 in cash to serve as part of the collateral supporting
Aether’s letter of credit in favor of Hamilton County, Ohio (such $1,000,000,
the “Hamilton Cash Collateral”).
     Reference is made to that certain sublease dated as of September 30, 2004
by and between BlO-key and Aether relating to the sublease of premises known as
Marlborough Corporate Place III in Marlborough, Massachusetts (the “Sublease”).
     Reference is made to that certain subordinated secured promissory note
dated as of September 30, 2004 issued by BlO-key and Public Safety Group, Inc.
in favor of Aether (the “Note”).
     Reference is made to that certain letter agreement dated as of
September 30, 2004 (the “Side-Letter”) by and between BlO-key and Aether
relating to the Glenborough Letter of Credit Number 3038323 (the “Glenborough
LC”)
     Capitalized terms used in this letter agreement without definition shall
have the respective meanings ascribed to them in the Agreement, the Sublease,
the Note or the Side-Letter, as applicable.
2. Return of Hamilton Cash Collateral.
     At the request of BlO-key, and in consideration of agreements, and subject
to the satisfaction of the conditions, set forth in this letter agreement,
Aether shall allow for the return to BlO-key of up to 100% of the Hamilton Cash
Collateral as follows:
a. Aether will remit to BlO-key, from time to time, such portion of the Hamilton
Cash Collateral (up to 100% of the Hamilton Cash Collateral, in the aggregate)
as is equal to the amount received by Aether from BlO-key, following the
Effective Date (as defined below) of this letter agreement, of (i) Rent and

 



--------------------------------------------------------------------------------



 



Additional Rent under the Sublease, and (ii) interest and Hamilton Fees under
the Note. Aether will remit the requisite portion of the Hamilton Cash
Collateral to BlO-key within two business days of the later of (i) BlO-key’s
written request therefor and (ii) Aether’s receipt of a payment from BlO-key
that entitles BIO-key to receive a return of any portion of the Hamilton Cash
Collateral.
b. Aether will retain custody and control of the Hamilton Cash Collateral in
accordance with, and subject to, the Agreement, and in no event shall the
payments by Aether to BlO-key pursuant to subsection (a) above exceed $1,000,000
or include the funds held by Aether as a deposit under the Sublease.
c. The provisions of this paragraph 2 shall terminate and shall have no further
force or effect if BlO-key defaults on, or fails to make timely payments under,
the Agreement, the Note, the Sublease, the APA (as defined below) or any of the
other Ancillary Agreements (as such term is defined in the APA).
3. Representations and Warranties of BIO-key.
     BlO-key hereby represents and warrants to Aether that, as of the date
hereof, it (i) has delivered to Aether a true and complete copy of BlO-key’s
cash-flows statement for the period ended December 31, 2005 to June 30, 2006,
(ii) has not received any notice, nor does it have any reason to believe, that
it is currently in default under the Hamilton Sales Agreement (as that term is
used in the Agreement), and (iii) has obtained all necessary approvals required
to be obtained by BlO-key in connection with the execution and delivery of this
letter agreement and the transactions contemplated hereby.
4. Conditions to Aether’s Obligations.
     BlO-key and Aether hereby acknowledge and agree that Aether has entered
into this letter agreement at the request of BlO-key and nothing hereunder
relinquishes or reduces Aether’s right to seek recovery for breaches or
violations of this letter agreement, the Agreement, the Asset Purchase
Agreement, dated as of August 16, 2004, by and among Aether, Cerulean
Technologies, Inc., SunPro, Inc. and BlO-key (the “APA”), the Sublease, the Note
(including with respect to all collateral securing the Note) or any of the other
Ancillary Agreements.
     Aether’s obligations under this letter agreement are subject to (i) the
representations and warranties of BlO-key set forth in paragraph 4 above being
true and correct, (ii) BlO-key’s receipt of at least $1,000,000 in additional
equity or unsecured debt financing from The Shaar Fund, Ltd. and/or other
institutional financiers; provided, that such additional financing shall not
require any waiver or consent by Aether, in its capacity as a creditor of
BIO-Key, or any amendment of any of the Note or any of the related credit
documents to which Aether is party, except, in each case, as shall be acceptable
to Aether in its sole discretion, (iii) BlO-key’s using reasonable commercial
efforts to obtain terms more favorable to BlO-key under its currently
outstanding institutional debt financings and using reasonable commercial
efforts to obtain a forbearance agreement with The Shaar Fund and Laurus Master
Fund Ltd. relating to payments of principal during 2006 under Bio-Key’s existing
financing arrangements, excluding payments made under the Note, (iv) the
execution by BlO-key and delivery to Aether of an amendment to

 



--------------------------------------------------------------------------------



 



the Note giving effect to the matters specified in paragraph 5 below, (v) the
receipt of all necessary consents to permit the foregoing amendment to the Note,
and (vi) payment by BIO-key to Aether of an amount equal to the reasonable legal
fees incurred by Aether in connection with the execution and delivery of this
Agreement. The “Effective Date” of this letter agreement shall be the date on
which the last of these conditions shall have been satisfied.
5. Amendment of the Note.
     As a material inducement to Aether to enter into this letter agreement, the
parties have agreed to amend the Note as follows:
a. The principal amount due and payable to Aether under the Note shall be
increased from $6,884,588 to $7,884,558.
b. No interest shall accrue on the Note following the Effective Date with
respect to amounts in excess of $6,884,588 , unless and only to the extent that
BlO-key receives payment from Aether pursuant to paragraph 2 of this letter
agreement.
c. If Aether, in its sole discretion, agrees to extend the Hamilton LC beyond
December 31, 2006 and to extend the payment date under the Note to correspond to
such extension, then BlO-key hereby agrees to pay Aether a letter of credit fee
equal to 2% of the amount of the Hamilton LC (the “LC Extension Fee”), which
shall be payable on the effective date of such extension by Aether. If Aether
should decide to extend the Hamilton LC for more than six months (either in a
single extension or as a result of multiple extensions), an additional LC
Extension Fee will be due and payable on each six-month anniversary of such
extension period following December 31, 2006, and each LC Extension Fee shall be
deemed earned when due and shall not be subject to any pro-ration or reduction
if the Hamilton LC or the Note is terminated, expires, is drawn upon or is
reduced in amount any time prior to six months following the date of payment of
an LC Extension Fee. For the avoidance of doubt, the LC Extension Fee shall be
in addition to, and not in lieu of, the Hamilton Fees. Notwithstanding anything
to the contrary in this paragraph 4(c), if (i) BlO-key is able to reduce the
amount outstanding under the Hamilton LC by at least fifty -percent (50%) as of
September 30, 2006 and (ii) BlO-key has timely made all payments required under
the Note and the Sublease in accordance with the terms of such agreements, the
initial LC Extension Fee shall be equal to 1% of the amount of the Hamilton LC
(the “Reduced LC Extension Fee”). If BlO-key qualifies for the Reduced LC
Extension Fee and if Aether should decide to extend the Hamilton LC for more
than six months (either in a single extension or as a result of multiple
extensions), BlO-key will be required to pay the full LC Extension Fee on each
six-month anniversary of such extension period following December 31, 2006.
d. If Aether, in its sole discretion, agrees to extend the Hamilton LC beyond
December 31, 2006, the termination date of the Note shall be automatically

 



--------------------------------------------------------------------------------



 



extended to such date that is thirty (30) days following the extended expiration
date of the Hamilton LC. In the case of multiple extensions of the Hamilton LC
by Aether, the termination date of the Note shall automatically be extended to
such date that is thirty (30) days following such extended expiration date of
the Hamilton LC.
e. In no event shall the Note terminate less than thirty (30) days after the
expiration of the Hamilton LC.
6. Amendment of the Side-Letter.
     As a material inducement to Aether to enter into this letter agreement, the
parties have agreed to amend the Side-Letter as follows:
a. If BlO-key defaults on, or fails to make timely payments under, the
Agreement, the Note, the Sublease, the APA or any of the other Ancillary
Agreements, Aether shall have the right to draw on the Cash Collateral (as
defined in the Side-Letter) to satisfy any outstanding amounts due from BlO-key
to Aether. Aether’s ability to draw on the Cash Collateral in the event of a
default or failure to pay by BlO-key shall be in addition to and not in lieu of
Aether’s right to draw on Cash Collateral if the landlord draws on the
Glenborough LC.
b. The undrawn balance of the Cash Collateral, if any, shall be transferred to
BlO-key upon the termination of the Glenborough LC.
7. Other Agreements and Obligations Not Affected.
     All other current agreements and obligations between the parties remain in
full force and effect and are not affected by this letter agreement.

            Sincerely,

BIO-KEY INTERNATIONAL, INC.
      By:   /s/ Thomas J. Colatosti         Thomas J. Colatosti, Chairman       
     

Agreed and accepted by a duly authorized officer
of the undersigned:

          AETHER SYSTEMS, INC.  
 
       
By:
  [ILLEGIBLE]                                            
 
  Name:    
 
  Title:    

 